DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 12/10/20.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/10/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 1, 13 and 20 because these claim(s) are drawn to a functionality comprising element which use a generic placeholder, “element” coupled with functional language “merge index element being coded” in claim 1, 13 and 20 without reciting sufficient structure to achieve the function. 

However, a review of the specification paragraph [0145] shows corresponding structure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No.  20200186799 A1), in view of Sze (U.S. Pub. No.  20120300839 A1).

Regarding to claim 1, 13 and 20:

20. Wang teach a non-transitory computer-readable medium storing instructions which, when executed by a computer for video decoding, cause the computer to perform a method of video decoding, the method comprising: (Wang Fig. 1 [0044] In some examples, computer-readable medium 110 may include file server 114 or another intermediate storage device that may store the encoded video data generated 
receiving a split direction syntax element, a first index syntax element, and a second index syntax element that are associated with a coding block of a picture, (Wang [0080] Fig. 3A-3B the direction in which a current block is split for the triangle mode and the index values in the motion vector predictor list for the two triangle partitions into one value. For example, a splitting direction can be represented by a 1-bit value (e.g., 0 for one splitting direction and 1 for another splitting direction). The index values in the motion vector list for the two triangle partitions and the 1-bit value for the splitting direction can be combined into a value within the range of [0, 39]. The combination map in VTM-3.0 code is shown in FIGS. 3A and 3B. For example, if the splitting direction is 0 (i.e., Dir0) and index values are 0, 1 for the two triangle partitions respectively, the combined index is 3.) the coding block being coded according to a triangular prediction mode and partitioned into a first prediction unit and a second prediction unit according to a split direction; (Wang [0080] Fig. 2A-2B the direction in which a current block is split for the triangle mode and the index values in the motion vector predictor list for the two triangle partitions into one value. For example, a splitting direction can be represented by a 1-bit value (e.g., 0 for one splitting direction and 1 for another splitting direction))
determining the split direction by decoding the split direction syntax element; (Wang [0110] video decoder 300 may determine a partition direction (e.g., splitting direction) based on a received syntax element, separate from the first value and second 
determining a first merge index by decoding the first index syntax element, (Wang Fig. 4 [0088] a merge index may be replaced with mode candidate index in accordance with one or more examples described in this disclosure. [0089] ensuring that motion information for the second PU is not the same as the motion information for the first PU can be done as a bitstream constraint or syntax constraint, where syntax constraint means that a certain syntax combination is not possible, and that redundancy can be removed to lower the overhead)
the first merge index identifying first motion information in a merge candidate list constructed for the coding block, (Wang [0085] the index value in the motion vector predictor list for merge mode is referred to as a merge index. For example, a first merge index for a first triangle partition may identify a motion vector predictor from which video decoder 300 determines a first motion vector for the first triangle partition, 
determining a second merge index by decoding the second index syntax element, (Wang Fig. 4 [0088] a merge index may be replaced with mode candidate index in accordance with one or more examples described in this disclosure. [0089] ensuring that motion information for the second PU is not the same as the motion information for the first PU can be done as a bitstream constraint or syntax constraint, where syntax constraint means that a certain syntax combination is not possible, and that redundancy can be removed to lower the overhead)
the second merge index identifying second motion information in the merge candidate list constructed for the coding block, (Wang [0085] the index value in the motion vector predictor list for merge mode is referred to as a merge index. For example, a first merge index for a first triangle partition may identify a motion vector predictor from which video decoder 300 determines a first motion vector for the first triangle partition, and a second merge index for a second triangle partition may identify a motion vector predictor from which video decoder 300 determines a second motion vector for the second triangle partition)
determining first prediction samples of the first prediction unit according to the first motion information; (Wang [0144] FIGS. 6A and 6B, for CUs coded with triangular PU mode, the sub-blocks on the diagonal edge of the splitting direction make use of motion-compensated values of both MV1 and MV2; thus a bi-prediction motion vector containing information from both MV1 and MV2 is to be stored as motion 
determining second prediction samples of the second prediction unit according to the second motion information; and (Wang [0144] FIGS. 6A and 6B, for CUs coded with triangular PU mode, the sub-blocks on the diagonal edge of the splitting direction make use of motion-compensated values of both MV1 and MV2; thus a bi-prediction motion vector containing information from both MV1 and MV2 is to be stored as motion information for those sub-blocks. For example, FIG. 6A illustrates block 602 that includes sub-blocks 606A and 606B. Sub-block 606A utilizes MV1 and sub-block 606B utilizes MV2. FIG. 6B illustrates block 604 that includes sub-blocks 608A and 608B. Sub-block 608A utilizes MV1 and sub-block 608B utilizes MV2)
reconstructing the coding block according to the first prediction samples of the first prediction unit and the second prediction samples of the second prediction unit. (Wang FIGS. 8 [0198] As described in more detail, reconstruction unit 310 may reconstruct the current block based on the first triangular prediction block and the second triangular prediction block. For example, reconstruction unit 310 may add the first triangular prediction block to a first residual information to reconstruct a first triangle partition of the current block and add the second triangular prediction block to a second residual information to reconstruct a second triangle partition of the current block)

the first merge index element being coded according to first one or more bins, and only one of the first one or more bins being context coded; the second merge index element being coded according to second one or more bins, and only one of the second one or more bins being context coded;

However Sze teach the first merge index element being coded according to first one or more bins, and only one of the first one or more bins being context coded; (Sze [0041] in HEVC draft 7, the first bin is a context-coded bin and the rest of the bins are bypass bins for the partition mode (part_mode) and the merge index (merge_idx). Further, all of bins of the remainder intra-prediction mode (rem_intra_luma_pred_mode), the sign of the motion vector difference (mvd_sign_flag), and the most probable intra prediction mode index (mpm_idx) are bypass bins.)
the second merge index element being coded according to second one or more bins, and only one of the second one or more bins being context coded; (Sze [0042] Further, in HEVC, the maximum number of context-code bins is reduced relative to previous video coding standards. For example, only a maximum of two context-coded bins are used to represent the coefficient level syntax element in HEVC. [0041]in HEVC draft 7, the first bin is a context-coded bin and the rest of the bins are bypass bins for the partition mode (part_mode) and the merge index (merge_idx). Further, all of bins of the remainder intra-prediction mode (rem_intra_luma_pred_mode), the sign of the motion vector difference (mvd_sign_flag), and the most probable intra prediction mode index (mpm_idx) are bypass bins)



Regarding to claim 2 and 14:

2. Wang teach the method of claim 1, Wang do not explicitly teach wherein a first one of the first one or more bins is context coded.

However Sze teach wherein a first one of the first one or more bins is context coded. (Sze [0042] Further, in HEVC, the maximum number of context-code bins is reduced relative to previous video coding standards. For example, only a maximum of two context-coded bins are used to represent the coefficient level syntax element in HEVC. [0041]in HEVC draft 7, the first bin is a context-coded bin and the rest of the bins are bypass bins for the partition mode (part_mode) and the merge index (merge_idx). Further, all of bins of the remainder intra-prediction mode (rem_intra_luma_pred_mode), the sign of the motion vector difference (mvd_sign_flag), and the most probable intra prediction mode index (mpm_idx) are bypass bins)

Regarding to claim 3 and 15:

3. Wang teach the method of claim 1, Wang do not explicitly teach wherein a first one of the second one or more bins is context coded.

However Sze teach wherein a first one of the second one or more bins is context coded. (Sze [0042] Further, in HEVC, the maximum number of context-code bins is reduced relative to previous video coding standards. For example, only a maximum of two context-coded bins are used to represent the coefficient level syntax element in HEVC. [0041]in HEVC draft 7, the first bin is a context-coded bin and the rest of the bins are bypass bins for the partition mode (part_mode) and the merge index (merge_idx). Further, all of bins of the remainder intra-prediction mode (rem_intra_luma_pred_mode), the sign of the motion vector difference (mvd_sign_flag), and the most probable intra prediction mode index (mpm_idx) are bypass bins)

Regarding to claim 4 and 16:

4. Wang teach the method of claim 1, wherein the split direction syntax element indicates a value that is 0 or 1. (Wang [0080] Fig. 3A-3B the direction in which a current block is split for the triangle mode and the index values in the motion vector predictor list for the two triangle partitions into one value. For example, a splitting direction can be represented by a 1-bit value (e.g., 0 for one splitting direction and 1 for another splitting direction). The index values in the motion vector list for the two triangle partitions and the 1-bit value for the splitting direction can be combined into a value 

Regarding to claim 5 and 17:

5. Wang teach the method of claim 1, wherein the determining the split direction comprises: determining the split direction is from a top-left corner to a bottom-right corner in a case that the value indicated by the split direction syntax element is 0; and determining the split direction is from a top-right corner to a bottom-left corner in a case that the value indicated by the split direction syntax element is 1. (Wang [0078] FIGS. 2A and 2B. For example, the split can be diagonal (e.g., top-left to bottom-right) or anti-diagonal (e.g., top-right to bottom-left) of the block, which splits the CU into two triangular PUs as shown in FIGS. 2A and 2B. Wang [0080] FIGS. 3A and 3B. For example, if the splitting direction is 0 (i.e., Dir0) and index values are 0, 1 for the two triangle partitions respectively)

Regarding to claim 6 and 18:

6. Wang teach the method of claim 1, wherein the first index syntax element indicates a first value that is 0, 1, 2, 3, or 4, and the second index syntax element indicates a second value that is 0, 1, 2, or 3. (Wang [0110] the information indicative of the partition direction may be a separate syntax element than information indicative of 

Regarding to claim 7 and 19:

7. Wang teach the method of claim 1, wherein the first index syntax element indicates a first value m, the second index syntax element indicates a second value n, the determining the first merge index comprises setting the first merge index to m, and the determining the second merge index comprises: setting the second merge index to n in a case that n is not equal to m, and setting the second merge index to (n+1) in a case that n is equal to m. (Wang Fig. 10 step 1008-1016 shows this algorithm)

Regarding to claim 8:

8. Wang teach the method of claim 1, wherein the split direction syntax element, the first index syntax element, (Wang [0110] video decoder 300 may determine a partition direction (e.g., splitting direction) based on a received syntax element, separate 

Wang do not explicitly teach and the second index syntax element are coded according to different binarization methods.

However Sze teach and the second index syntax element are coded according to different binarization methods. (Sze [0031] Examples of binarization include unary coding, truncated unary coding, exp-Golomb coding, and fixed length coding. Further, as part of binarization, a bin index (binldx) is generated which indicates the location of the bin within the syntax element; the bin index in conjunction with the context selection logic indicates whether a bin may be classified as a regular (context-coded) bin or an equal probability (bypass) bin. Whether a particular bin is to be classified as context-

Regarding to claim 9:

9. Wang teach the method of claim 1, Wang do not explicitly teach wherein the first index syntax element is coded according to a binarization method selected from truncated unary coding, truncated binary coding, and a combined prefix and fixed-length coding.

However Sze teach wherein the first index syntax element is coded according to a binarization method selected from truncated unary coding, truncated binary coding, and a combined prefix and fixed-length coding. (Sze [0031] Examples of binarization include unary coding, truncated unary coding, exp-Golomb coding, and fixed length coding)

Regarding to claim 10:

10. Wang teach the method of claim 1, Wang do not explicitly teach wherein the second index syntax element is coded according to a binarization method selected from truncated unary coding and binary coding.

wherein the second index syntax element is coded according to a binarization method selected from truncated unary coding and binary coding. (Sze [0031] Examples of binarization include unary coding, truncated unary coding, exp-Golomb coding, and fixed length coding)

Allowable subject matter

Regarding to claim 11-12:

Claims 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482